Citation Nr: 1626638	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-03 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1974 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the record on appeal.  At such time, he waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the July 2014 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

At his April 2016 Board hearing, the Veteran testified that, due to his service-connected bilateral hearing loss and tinnitus, he was uncomfortable with people and experienced difficulty sleeping.  While the AOJ denied service connection for mood disorder, anxiety disorder, and insomnia in August 2015, the Veteran is advised that, if he would like to refile his claim, he should file the appropriate application with the AOJ.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The instant appeal stems from the Veteran's May 2010 claim for an increased rating for his bilateral hearing loss.  Such was denied in the March 2011 rating decision and the Veteran subsequently perfected an appeal.  He claims that his service-connected bilateral hearing loss warrants a disability rating in excess of 10 percent.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).  In instances where missing information is "relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report," VA is required to seek clarification from the professional who provided the examination report, either directly or through the claimant.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (holding that the Board erred in failing to seek clarification as to whether a private audiologist used the Maryland CNC word list in performing speech recognition testing).

Here, the Veteran has submitted four private audiometry reports during the pendency of his claim.  In an April 2010 private audiogram, while the graph is included, numeric interpretation was not provided.  The data, interpreted favorably to the Veteran, appear to show the following results: the right ear thresholds were: 90, 95, 100, and 105 at 1000, 2000, 3000, and 4000 hertz, respectively, with a pure tone threshold average of 97.  The left ear thresholds were 75, 80, 90, and 110 at 1000, 2000, 3000, and 4000 hertz, respectively, with a threshold average of 75.  Discrimination scores were noted as 60% in the right ear and 52% in the left ear.  However, it is noted that the word list used was NU-6 rather than the Maryland CNC test.  Consequently, such audiogram is inadequate for rating purposes.

Another private audiogram dates from March 16, 2011.  Yet again, numeric interpretation was not provided.  Interpreted favorably, however, it appears to show the following results:  the Veteran's right ear thresholds were 105, 105, 108, and 110 at 1000, 2000, 3000, and 4000 hertz, respectively.  No threshold average was given; however, such is 107.  The left ear thresholds were 90, 110, 110, and 110 at 1000, 2000, 3000, and 4000 hertz, respectively.  No threshold average was given; however, such is 105.  In the field indicated for "word % recognition," the audiologist indicated "CNT" or "cannot test."  However, the basis of such determination is not readily apparent from the record.  Also, it is unclear whether the test was conducted by a state-licensed audiologist as no examiner is noted.

A private undated audiogram from New Sound Hearing Aid Centers is also of record.  Here, numeric interpretation was again not provided.  The results, interpreted in the Veteran's favor indicate the following: right ear thresholds of 100, 90, 100, and 100 at 1000, 2000, 3000, and 4000 hertz, respectively.  No threshold average was indicated; however, such is 97.5.  The Veteran's left ear thresholds of 65, 80, 95, and greater than 110 at 1000, 2000, 3000, and 4000 hertz, respectively.  No threshold average was indicated.  In the field indicated "WRS % Correct" the value given for the right ear was 88% and the value for the left ear was 80%.  It is unclear if the Maryland CNC test was administered to achieve these values.  The audiogram is not signed by the examiner and no license number is indicated; however, the business card associated with New Sound Hearing Aid Centers reflects an individual with a title of hearing instrument specialist rather than an audiologist.  Similarly, there is no notation in the field for patient information, including no name and no date of birth.  

Another private audiogram dated March 21, 2011 is of record.  Again, numerical results were not provided but the results interpreted favorably indicate the following: for the Veteran's right ear, threshold values of 100, 110, 110, and 110 at 1000, 2000, 3000, and 4000 hertz, respectively.  No threshold average was indicated; however, such is 107.5.  The Veteran's left ear threshold values are 93, 105, 110, and 110 at 1000, 2000, 3000, and 4000 hertz, respectively.  No threshold average was indicated; however, such is 104.5.  No controlled speech discrimination test results are indicated.  Furthermore, the record reflects that such test was conducted by a hearing instrument specialist, rather than audiologist.  Consequently, it is inadequate for rating purposes. 

While the April 2010 and March 21, 2011, audiograms are inadequate for rating purposes on their face, the remaining audiograms are missing information that is relevant, factual, and objective.  This information beard on the probative value that is to be afforded to the audiogram results.  Consequently, the Board has a duty to seek clarification of these private audiograms.  As this information is needed to accurately evaluate the severity of the Veteran's hearing impairment during the appeal period, while on remand, the AOJ should request that the Veteran submit the information or authorize VA to contact the private medical providers to obtain the relevant missing information pertinent to each private audiogram.

Additionally, the Board notes that the Veteran was most recently afforded a VA examination in March 2016 in order to evaluate his bilateral hearing loss.  In light of the Veteran's testimony regarding a worsening of his symptomatology and complaints involving pain behind the ear and imbalance, the Board finds that he should be afforded a new VA examination so as to assess the nature and severity of such disability. 

Finally, as the Veteran receives ongoing treatment for his hearing loss through the South Texas VA Healthcare System, updated VA treatment records dated from March 2016 to the present should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran submit the information or authorize VA to contact the providers of March 16, 2011 audiogram and private undated audiogram from New Sound Hearing Aid Centers to obtain the following information:

For the March 16, 2011 private audiogram: the basis of the determination that speech discrimination could not be tested, and whether the examiner who conducted the audiogram is a state-licensed audiologist.
For the private undated audiogram from New Sound Hearing Aid Centers, whether the Maryland CNC test was used, the identity of the examiner and whether he or she is a state-licensed audiologist, and the date of the audiogram.

2.  Obtain updated VA treatment records from the South Texas VA Healthcare System dated from March 2016 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss. The examiner should review the claims file. The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should assess the Veteran's complaints involving pain behind the ear and imbalance, and indicate whether such are manifestations of his bilateral hearing loss. 

The examiner is also specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss, to include the impact that the Veteran's bilateral hearing loss has on his employability.  Any opinion expressed should be accompanied by supporting rationale.   

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


